OPINION OF THE COURT
Bloom, J.
On October 10, 1979, Sergeant (now Lieutenant) Finkelstein was supervising the Special Narcotics Enforcement Unit in the 32nd Precinct. During the early afternoon of that day, he, Detective D’Ercole and Police Officer Libretto, all in uniform, were touring the precinct in a marked police car. At about 2:00 p.m. they approached the vicinity of Seventh Avenue between 143rd and 144th Streets. At that time Finkelstein saw the defendant at “144th Street and Seventh Avenue, on the east side of Seventh Avenue”. In Finkelstein’s words, the following occurred:
*54“A. (Continuing.) And, knowing the individual iron® prior occasions, I called to him.
“Q. All right. Never mind.
“A. I called to him and I informed him that I wanted to speak with him, could he come over to the radio car. The defendant took a few steps towards the car, but he stopped about 10 or 15 feet away from the radio car. I said ‘Victor, I just want to talk to you. I’m not going to do anything. I just want to speak with you. Come over’. And he said, ‘No that’s as close as I’m gonna go.’ So, I just — my suspicions were a little aroused. I opened the car door and started to get out of the radio car, when Victor proceeded to run. He ran across Seventh Avenue and south towards 143rd Street and myself and Detective D’Ercole began pursuing him on foot. When he reached 143rd Street, he turned in a westerly direction and ran towards 143rd Street, westerly towards Eighth Avenue. On the block between Seventh and Eighth, on 143rd Street, there’s a schoolyard on the north side of the street and Victor * * * was ahead of me and D’Ercole was also ahead of me, behind and pursuing Mr. Berry, and I observed Victor reaching in the front of his waistband area and throwing something, an object, to his right, and continued to run. I continued to pursue and D’Ercole went for the object. When D’Ercole — there was another individual near where the object landed, an older gentleman who picked it up * * * and he handed it to D’Ercole and D’Ercole yelled to me, ‘It’s a gun.’ At that point, I turned around and ran back towards where the radio car was to further pursue Victor Berry, who had run through the school yard and out onto 144th Street. The school yard goes through the block.
“Q. Lieutenant, did you apprehend the defendant at that time?
“A. No, we did not.
“Q. You mentioned that you knew the defendant from prior experience. Would you tell us what you mean by that?
“A. Well, my team, the Special Narcotics Enforcement Unit in the 32nd Precinct —
*55“mr. veneziano [defense counsel]: Excuse me, your Honor. Even though standards are somewhat more relaxed on a motion to suppress with regard to hearsay, this is a little different and I don’t think its appropriate. I would object to it.
“the court: Overruled.
“mr. veneziano: Respectfully except.
“A. The unit that I was supervising had arrested the defendant several times prior and he was known to us as a drug dealer in the vicinity * * *
“A. (Continuing.) I also had contact with Victor in the street on several occasions; just conversations like the one I was attempting to engage in on that particular day”.
Defendant was thereafter arrested and charged with two counts of criminal possession of a weapon in the third degree. He moved to suppress the weapon, contending that it came into possession of the police as the result of an unlawful seizure. The testimony of Finkelstein which is set forth above was given at the hearing. Additionally, he testified that the area was known to be an area of heavy drug trafficking; that there had been much community pressure to clear the area of possible traffickers and that he had been under instructions from Inspector Vincent, the Commanding Officer of the 32nd Precinct to “keep the block as clear as possible”. The conversation initiated by Finkelstein with defendant was to inform him that if he did not “live on the block, he should stay away from the area because it was just a hot location and we were going to be giving it a whole lot of attention”.
D’Ercole also testified at the hearing. His testimony substantiated that given by Finkelstein adding to it only the fact that during the chase neither of the officers had drawn his weapon. Defendant did not testify, nor did anyone on his behalf.
The suppression motion was denied. The hearing court found the police officers to be “frank, candid and trustworthy” and his findings paralleled their testimony.
Defendant thereafter pleaded guilty to one count of attempted criminal possession of a weapon in the third degree. The sole issue tendered on this appeal is whether *56the motion to suppress was correctly decided. We believe that it was. Accordingly, we would affirm.
Our dissenting brethren treat this as an arrest made without probable cause, thus mandating suppression of the gun. They fail to note the distinction between an arrest and a seizure incident to a street encounter (People v Stewart, 41 NY2d 65; People v De Bour, 40 NY2d 210; People v Rosemond, 26 NY2d 101). In the case of the former there must be a full blown demonstration of probable cause; and where “the record is barren of any objective evidence evincing criminal activity” (People v Cantor, 36 NY2d 106, 113), physical evidence seized must be suppressed. Where, however, the encounter is initiated by activity occurring on the street, the touchstone becomes the reasonableness of the police activity. “[Wjhether or not a particular search or seizure is to be considered reasonable requires a weighing of the government’s interest against the encroachment involved with respect to an individual’s right to privacy and personal security” (People v De Bour, supra, p 215). This entails an evaluation of two discrete but interrelated elements: “first whether or not the police action was justified in its inception and secondly whether or not that action was reasonably related in scope to the circumstances which rendered its initiation permissible” (People v De Bour, supra, p 215; see, also, Brown v Texas, 443 US 47, 51). While these factors require consideration of the kaleidoscopic street scene, essentially they are “gradations of the probable cause standard” and the propriety of police action is to be judged by whether the predicate for that action is “objective and susceptible of articulation” (People v Stewart, 41 NY2d 65, 66, supra).
We do not dispute the conclusion implicit in the dissent that the direction by Finkelstein to defendant that he wished to speak with him constituted a seizure. “ ‘ “[wjhenever a police officer accosts an individual and restrains his freedom to walk away, he has ‘seized’ that person” ’ ” (Brown v Texas, 443 US 47, 50, supra, quoting from Terry v Ohio, 392 US 1, 16). Thus we are required to evaluate the police conduct in the context of the circumstances which confronted the police to determine whether the police invasion of defendant’s expectation of privacy *57was reasonably related in scope and circumstance to the situation spelled out by the record.
To begin with, the police were cruising in an area known for its high incidence of drug trafficking. They observed defendant standing in the area. Defendant was known to the police as a seller of drugs. Indeed, the members of Finkelstein’s team had arrested him on prior occasions for that reason. Finkelstein had been instructed by his commanding officer to rid the area of drug traffickers. In compliance with his orders Finkelstein ordered the police vehicle to stop and called to defendant so that he might ascertain his address and instruct him to leave the area in the event that he did not reside in it. Up to this point there is no claim that the action of the police was excessive or that it constituted an arbitrary invasion of defendant’s right of privacy. Indeed, there can be no such claim for the intrusion was minimal and was warranted even though at that point there was no indication of criminal activity (People v De Bour, supra, p 223; People v Moore, 62 AD2d 155, revd on dissenting opn of Silverman, J., 47 NY2d 911). Everything which followed — Finkelstein’s exiting the police vehicle, defendant’s flight — a highly relevant circumstance in the context of the fact pattern here presented (People v Kreichman, 37 NY2d 693) — the chase and defendant’s throwing of the object which turned out to be a gun, flowed from defendant’s refusal to accede to a reasonable police request. In these circumstances, we do not believe that the weapon should have been suppressed.
Defendant, and the dissenters, rely in the main upon People v Howard (50 NY2d 583) to support their conclusion that the seizure was improper. At first blush, the two cases appear to have the same superficial gloss. Upon closer analysis, however, the similarity fades. In Howard, the defendant was unknown to the police. The sole “articulable” basis for the chase was the claim that defendant was carrying a woman’s vanity case and looked “furtively” at the police. While it may be somewhat strange in our society for a man to carry a woman’s vanity case, that fact is scarcely indicative of the suspicious conduct necessary to initiate an interrogation by the police. This contrasts sharply with the instant case which includes police knowl*58edge of defendant’s prior criminal behavior and his presence in the general area where that past criminal activity had been conducted. Rather, we think that the situation here presented is governed by People v Boodle (47 NY2d 398). In that case the police were informed that the defendant might be possessed of information concerning a homicide then under investigation. Accordingly, they seized him for the purpose of taking him to the precinct station for interrogation. In the words of Judge Wachtler, he “did nothing to arouse even the slightest suspicion” (47 NY2d, at pp 400-401). As the two police officers began to drive defendant to the precinct he was instructed to keep his hands where they could be seen. En route, one of the officers, observing defendant through the rear view mirror, saw him throw a black object out of the window, an object which the officer immediately recognized as a gun. The vehicle was stopped, the gun retrieved and the defendant charged with its possession. In holding that suppression had properly been denied the court said that “the weapon was produced and thrown to the street by the defendant himself” (p 402). It further noted “that defendant, in seeking to rid himself of the weapon, did not respond directly to the illegal police action * * * Rather than a spontaneous reaction to a sudden and unexpected confrontation with the police, the defendant’s attempt to discard the revolver was an independent act involving a calculated risk” (p 404). Here, too, the initial unexpected confrontation with the police did not result in any endeavor by defendant to rid himself of the weapon. His flight was a calculated act by which he sought to obtain time so that the gun could be discarded. In sum, the situation described in Boodle is precisely the situation which here obtained.
Accordingly, the judgment of the Supreme Court, New York County (Becker, J., at suppression hearing and plea) rendered on December 16, 1980, convicting defendant of attempted criminal possession of a weapon in the third degree, should be affirmed.